PURCHASE AND SALE AGREEMENT


BETWEEN


WESTROCK LAND CORPORATION
as Seller,


and


MAINLAND RESOURCES, INC.,
as Buyer




March 28, 2012



--------------------------------------------------------------------------------



Table Of Contents

 

Page

ARTICLE I - DEFINITIONS

1

ARTICLE II. - PURCHASE AND SALE

1

     2.1 Purchase and Sale

1

     2.2 Consideration

2

     2.3 Registration, Legend

3

     2.4 Concurrent Actions

3

     2.5 Assumption of Liabilities

3

     2.6 Possession

4

ARTICLE III - REPRESENTATIONS AND WARRANTIES

5

     3.1 Representations and Warranties of Seller

5

     3.2 Representations and Warranties of Buyer

8

     3.3 Disclaimers

9

ARTICLE IV - POST CLOSING COVENANTS

9

     4.1 Further Cooperation

9

     4.2 Reversionary Interest

10

ARTICLE V. - SURVIVAL, INDEMNIFICATION

10

     5.1 Survival

10

     5.2 Indemnity as Sole Remedy

10

     5.3 Indemnities of Buyer

11

     5.4 Indemnities of Seller

11

     5.5 Limitation on Indemnities

11

     5.6 Assertion of Claims; Notices; Defense; Settlement

11

     5.7 Limitation on Damages

12

ARTICLE VI - MISCELLANEOUS

12

     6.1 Exhibits and References

12

     6.2 Expenses

12

     6.3 Proration of Taxes

13

     6.4 Assignment

13

     6.5 Notices

13

     6.6 Entire Agreement; Conflicts

14

     6.7 Amendment

14

     6.8 Waiver; Rights Cumulative

14

     6.9 Governing Law

14

     6.10 Severability

15

     6.11 Counterparts

15



--------------------------------------------------------------------------------



EXHIBITS

Exhibit A

-

Description of the Leases

Exhibit B

-

Transferred Contracts

Exhibit C

-

Form of Conveyance

SCHEDULES

Schedules 1

-

Definitions

Schedule 2.3

-

Restricted Securities Legend

Schedule 2.7

-

Allocation of Consideration

Schedule 4.2(a)

-

Other Oil and Gas Leases

     





--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT ("Agreement") is executed as of this 28th day
of March, 2012 (the "Closing Date"), by WESTROCK LAND CORPORATION, a Texas
corporation having as its address 14001 North Dallas Parkway, Suite 1200,
Dallas, Texas 75240 ("Seller"), and MAINLAND RESOURCES, INC., a Nevada
corporation having as its address 21 Waterway Avenue, Suite 300, The Woodlands,
Texas 77380 ("Buyer"). Each of Seller and Buyer may be referred to herein as a
"Party" and, collectively, as the "Parties".

RECITALS

WHEREAS, Seller is the owner of certain oil and gas properties and assets
located in the State of Texas described more particularly herein;

WHEREAS, Seller desires to sell and convey, and Buyer desires to purchase and
pay for, all of such oil and gas properties and assets on the terms set forth
herein.

NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, the benefits to be derived by each Party hereunder, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

ARTICLE I


DEFINITIONS



In addition to the terms defined in the introductory paragraph of this
Agreement, for purposes hereof, the capitalized expressions and terms set forth
on Schedule 1 shall have the meanings set forth therein, unless the context
otherwise requires. Other capitalized terms may be defined elsewhere in this
Agreement and shall, for purposes hereof, have the meanings so specified unless
expressly stated otherwise.

ARTICLE II


PURCHASE AND SALE



1.1     Purchase and Sale. Concurrently with the execution of this Agreement,
and subject to the terms hereof, Seller has sold and conveyed to Buyer, and
Buyer has purchased from Seller and paid for, the following described property
and assets (collectively, the "Assets"):

(a) the oil and gas leases described more particularly on Exhibit A and the
leasehold estates created thereby, as to all lands and depths covered thereby or
the applicable part or portion thereof if specifically limited in depth and/or
geographic extent in Exhibit A (collectively, the "Leases"), together with any
and all other rights, titles, and interests of Seller in, to, under, or derived
from (i) all units (if any) created by any pooling, unitization, or
communitization agreements in effect with respect to the Leases and the lands
covered thereby, (ii) the oil and gas leases and lands included in any units
with which the Leases or the lands covered thereby may have been pooled,
unitized, or communitized, and (iii) all other rights, interests, privileges,
benefits, and powers of any kind or character conferred upon Seller as the owner
of any of such interests;



--------------------------------------------------------------------------------



(b) all of Seller's rights, titles, and interests in and to all wells (if any)
for the production of Hydrocarbons that are located on the Leases or on other
leases or lands with which the Leases or the lands covered thereby may have been
pooled, unitized, or communitized;

(c)     all of Seller's right, title, and interest in and to all crude oil,
natural gas, condensate, distillate, natural gasoline, natural gas liquids,
plant products, and other liquid or gaseous hydrocarbons, the right to explore
for which, or an interest in which, is granted pursuant to the Leases
("Hydrocarbons") and that are produced from or allocable to such interests of
Seller from and after the Effective Date;

(d)     all of Seller's right, title, and interest in and to all fee surface
interests in land, surface leases, easements, rights-of-way, servitudes,
licenses, franchises, road and other surface use permits or agreements, and
similar rights and interests (if any) located on the lands covered by the Leases
or any units with which the Leases or the lands covered thereby may have been
pooled, unitized, or communitized, or that otherwise relate to the interests of
Assignor described in clauses (a) and (b) of this Section 2.1;

(e)     all of Seller's right, title, and interest in and to all equipment,
machinery, fixtures, and other real, personal, and mixed property (if any),
movable or immovable, and whether located on or off the lands covered by the
Leases or with which the Leases have been pooled, unitized, or communitized, to
the extent used in connection with or attributable to the interests of Seller
described in clauses (a) and (b) of this Section 2.1 (except for any such
personal property leased from third Persons);

(f)     all of Seller's right, title, and interest in and to all contracts and
agreements to which Seller is a party or that are otherwise binding on Seller,
in whole or in part, to the extent that they are (i) appurtenant to or affect
the interests of Seller described in clauses (a), (b), (c), (d), and (e) of this
Section 2.1, or (ii) used or held for use in connection with the use, ownership,
or operation thereof, including, without limitation, those contracts and
agreements described more particularly on Exhibit B (collectively, the
"Transferred Contracts"); and

(g)     all of Seller's rights, titles, and interests in and to all intangible
rights, inchoate rights, transferable rights under warranties made by prior
owners, manufacturers, vendors, and third Persons, and rights accruing under
applicable statutes of limitation or prescription, insofar only as the foregoing
rights and interests relate or are attributable to the items listed in this
Section 2.1.

Such conveyance of the Assets is made effective as of the Effective Date.

1.2     Consideration. The consideration paid by Buyer to Seller with respect to
the sale of the Assets (the "Consideration") is the issuance by Buyer to Seller
of 25,000,000 shares of the common stock, par value $0.001 per share, of Buyer
(collectively, the "Shares"), having a value equal to $6,250,000 as of the
Closing Date, based on the arithmetic average of the closing prices in the
over-the-counter market as reported by the National Quotation Bureau,
Incorporated, for the common stock of Buyer during the three (3) Business Days
immediately preceding March 28, 2012 as this represents all trading days
subsequent to a reverse share split which became effective for trading purposes
on March 23, 2012.



--------------------------------------------------------------------------------



1.3     Registration; Legend. The issuance of the Shares pursuant to Section 2.2
will not be registered under the Securities Act. As a result, the Shares will
constitute "restricted securities" as such term is defined under Rule 144 under
the Securities Act. Each certificate representing the Shares shall bear the
legend set forth in Schedule 2.3 with respect to such matters.

1.4     Concurrent Actions. Concurrently with the execution of this Agreement,
Seller and Buyer have taken the following actions:

(a)     Seller and Buyer have each executed and delivered the Conveyance, in
sufficient numbers of counterparts to facilitate recording in all relevant
jurisdictions.

(b)     Buyer has delivered to Seller stock certificates representing all of the
Shares, endorsed in blank.

(c)     Seller has delivered to Buyer (i) releases of all Liens (if any)
encumbering the Assets that are not permitted under Section 2.1 of the
Conveyance and (ii) all consents, waivers, and other similar matters (if any)
pertaining to the Assets obtained by Seller prior to the Closing Date.

(d)     Seller has delivered to Buyer a certificate that satisfies the
requirements of Treas. Reg. Section 1.1445-2(b)(2), certifying that Seller is
not a "foreign" Person for federal income tax purposes.

(e)     Seller and Buyer have executed such other documents and taken such other
actions as are provided for in the Conveyance or as may be necessary to
consummate the transactions contemplated herein.

1.5     Assumption of Liabilities. Subject to the terms of this Agreement, Buyer
assumes and agrees to pay, perform, and discharge the following duties,
obligations, and Liabilities (collectively, the "Assumed Liabilities"):

(a)     the performance of the terms, conditions, and covenants of, and the
discharge of Seller's share of the duties, obligations, and Liabilities (other
than obligations or Liabilities for the payment of money) arising under the
terms of, the Leases and the Transferred Contracts for the period from and after
the Closing Date;

(b)     all obligations and Liabilities of Seller for the payment of money with
respect to the Assets (including, without limitation, the payment of costs and
expenses incurred in connection with the Assets and royalties, overriding
royalties, and other similar burdens on production, as well rentals, shut-in
well payments, minimum royalties, and other lease maintenance payments under the
terms of the Leases) for the period from and after the Effective Time;

(c)     all obligations of Seller regarding the plugging and abandonment of all
Hydrocarbon wells, personal property, equipment, and facilities constituting a
part of the Assets and the performance of all related salvage, site clearance,
and surface restoration operations;

(d)     ALL CLAIMS AND LIABILITIES ARISING OUT OF, RESULTING FROM, OR RELATING
IN ANY WAY TO THE ENVIRONMENTAL CONDITION OF



--------------------------------------------------------------------------------



THE ASSETS, OR ANY PORTION THEREOF (INCLUDING, WITHOUT LIMITATION, CLAIMS AND
LIABILITIES FOR INJURY TO OR DEATH OF ANY PERSON, PERSONS, OR OTHER LIVING
THINGS, OR LOSS OR DESTRUCTION OF OR DAMAGE TO PROPERTY OCCURRING AS THE RESULT
THEREOF), REGARDLESS OF WHETHER SUCH ENVIRONMENTAL CONDITION IS KNOWN,
ANTICIPATED, OR SUSPECTED AS OF THE CLOSING DATE, OR RESULTS, IN WHOLE OR IN
PART, FROM THE NEGLIGENCE OR STRICT LIABILITY (BUT NOT THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT) OF SELLER OR ITS AFFILIATES, EMPLOYEES, AGENTS, OR
REPRESENTATIVES, AND REGARDLESS OF WHETHER SUCH CLAIM OR LIABILITY, OR THE ACTS,
OMISSIONS, EVENTS, OR CONDITIONS GIVING RISE THERETO, AROSE, OCCURRED, OR
EXISTED BEFORE, AT, OR AFTER THE CLOSING DATE;

(e)     ALL OTHER LIABILITIES FOR INJURY TO OR DEATH OF ANY PERSON, PERSONS, OR
OTHER LIVING THING, OR LOSS OR DESTRUCTION OF OR DAMAGE TO PROPERTY AFFECTING OR
RELATING TO THE ASSETS, REGARDLESS OF WHETHER SUCH LIABILITY RESULTS, IN WHOLE
OR IN PART, FROM THE NEGLIGENCE OR STRICT LIABILITY (BUT NOT GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT) OF SELLER OR ITS AFFILIATES, EMPLOYEES, AGENTS, OR
REPRESENTATIVES, AND REGARDLESS OF WHETHER SUCH CLAIM OR LIABILITY, OR THE ACTS,
OMISSIONS, EVENTS, OR CONDITIONS GIVING RISE THERETO, AROSE, OCCURRED, OR
EXISTED BEFORE, AT, OR AFTER THE CLOSING DATE;

(f)     all Claims and Liabilities relating to the payment of taxes (including
interest, penalties, and additions to tax) for which Buyer has agreed to be
responsible hereunder; and

(g)     all other duties, obligations, Liabilities, and Claims, whether in
contract, in tort, or arising by operation of Law, accruing or resulting from,
arising out of, or otherwise associated with the Assets for the periods before,
at, and after the Closing Date.

1.6     Possession. As of the Closing Date, Seller shall deliver to Buyer
exclusive possession and control of the Assets. Seller agrees to cooperate with
Buyer to facilitate the transition of the ownership and (if applicable)
operation of the Assets to Buyer.

1.7     Allocation of Consideration. The Consideration, as measured by the value
of the Shares set forth in Section 2.2, shall be allocated among the Assets for
financial accounting and tax purposes as set forth in Schedule 2.9 in accordance
with Section 1060 of the United States Internal Revenue Code of 1986, as
amended. Buyer and Seller shall each file a Form 8594 (Asset Acquisition
Statement Under Section 1060) on a timely basis, reporting the allocation of the
Consideration consistent with such allocation. Buyer and Seller shall not take
any position on their respective income tax returns that is inconsistent with
the allocation of the Consideration as so agreed.



--------------------------------------------------------------------------------



ARTICLE II


REPRESENTATIONS AND WARRANTIES



2.1     Representations and Warranties of Seller. Seller represents and warrants
to Buyer as follows:

(a)     Seller is a corporation duly organized, validly existing, and in good
standing under the Laws of the State of Texas. Seller has all requisite power
and authority to own and operate its properties and to carry on its business as
now conducted.

(b)     Seller has full capacity, power, and authority to enter into and perform
this Agreement, the Conveyance, and the transactions contemplated herein and
therein. The execution, delivery, and performance by Seller of this Agreement
and the Conveyance have been duly and validly authorized and approved by all
necessary corporate action on the part of Seller, and this Agreement and the
Conveyance are, or upon their execution and delivery will be, the valid and
binding obligations of Seller and enforceable against Seller in accordance with
their terms, subject to the effects of bankruptcy, insolvency, reorganization,
moratorium, and similar Laws, as well as to principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

(c)     The execution, delivery, and performance by Seller of this Agreement and
the Conveyance and the consummation of the transactions contemplated herein and
therein will not (i) conflict with or result in a breach of any provisions of
the organizational documents of Seller, (ii) result in a default or the creation
of any Lien or give rise to any right of termination, cancellation, or
acceleration under any of the terms of any Lease, Transferred Contract, note,
bond, mortgage, indenture, license, or other agreement, document, or instrument
to which Seller is a party or by which Seller or any of the Assets may be bound,
which default might have a material adverse effect on the Assets or the ability
of Seller to perform its obligations under this Agreement, or (iii) violate any
order, writ, injunction, judgment, decree, or Law applicable to Seller or the
Assets, which violation might have a material adverse effect on the Assets or
the ability of Seller to perform its obligations under this Agreement.

(d)     There is no Claim by any Person or Governmental Authority (including,
without limitation, expropriation or forfeiture proceedings), and no legal,
administrative, or arbitration proceeding pending or, to Seller's Knowledge,
threatened against either Seller or the Assets, or to which Seller is a party,
that reasonably may be expected to (i) result in the material impairment of
Seller's title to the Assets, (ii) materially hinder or impede the operation of
all or any portion of the Assets, or (iii) otherwise have a material adverse
effect upon the Assets or the ability of Seller to consummate the transactions
contemplated in this Agreement.

(e)     No authorization, consent, approval, exemption, franchise, permit,
waiver, or license of, or filing with, any Governmental Authority or other
Person is required to authorize, or is otherwise required in connection with,
the valid execution and delivery by Seller of this Agreement or the Conveyance,
the transfer of the Assets to Buyer, or the performance by Seller of its other
obligations hereunder and under the Conveyance.



--------------------------------------------------------------------------------



(f)     To Seller's Knowledge: (i) each of the Leases is in full force and
effect; (ii) Seller is not in material breach or material default, and there has
occurred no event, fact, or circumstance that, with the lapse of time or the
giving of notice, or both, would constitute such a breach or default by Seller
with respect to any of its obligations or those of any other Person under any
Lease or result in the termination of any Lease; and (iii) no lessor under any
Lease has given or threatened to give to Seller notice of any action to
terminate, cancel, rescind, repudiate, or procure a judicial reformation of any
Lease or any provision thereof.

(g)     To Seller's Knowledge: (i) Seller is not in violation of any Law
relating to the Assets; and (ii) Seller has not received written notice from any
Governmental Authority that any such Law has been violated by Seller or any
other Person.

(h)     During the period of Seller's ownership of the Assets, all
Property-Related Taxes imposed or assessed with respect to, measured by, charged
against, or attributable to the Assets, or the ownership thereof, or the
production, processing, gathering, treatment, transportation, and marketing of
Hydrocarbons therefrom or allocable thereto that became due and payable prior to
the Closing Date either have been properly paid or, if not paid, are not yet
delinquent.

(i)     Seller has not incurred any liability, contingent or otherwise, for any
brokers' or finders' fees relating to the transactions contemplated by this
Agreement for which Buyer shall have any responsibility whatsoever.

(j)     Seller is acquiring the Shares solely for its own account and not as
nominee or agent for any other Person and not with a view to, or for offer or
sale in connection with, any distribution thereof (within the meaning of the
Securities Act) that would be in violation of the securities Laws of the United
States of America or any state thereof, without prejudice, however, to Seller's
right at all times to sell or otherwise dispose of all or any part of such
Shares pursuant to a registration statement under the Securities Act or pursuant
to an exemption from the registration requirements of the Securities Act,
subject to the terms of this Agreement.

(k)     Seller is knowledgeable, sophisticated and experienced in business and
financial matters.

(l)     Seller has previously invested in securities similar to the Shares and
fully understands the limitations on transfer and the restrictions on sales of
such securities.

(m)     Seller is able to bear the economic risk of its investment in the Shares
and is currently able to afford the complete loss of such investment.

(n)     Seller is an institutional "accredited investor" as defined in
Regulation D promulgated under the Securities Act.

(o)     Seller understands that:

(i)     the Shares have not been registered under the Securities Act and are
being issued by Buyer in transactions exempt from the registration requirements
of the Securities Act, and Buyer has not undertaken to register the Shares under
the Securities Act or any state or blue sky Law;



--------------------------------------------------------------------------------



(ii)     the Shares may not be offered or sold except pursuant to an effective
registration statement under the Securities Act or pursuant to an applicable
exemption from registration under the Securities Act; and

(iii)     that no public market now exists for the Shares and that it is
unlikely that a public market will ever exist for the Shares.

(p)     Seller further understands that the exemption from registration afforded
by Rule 144 (the provisions of which are known to it) promulgated under the
Securities Act depends on the satisfaction of various conditions, and that, if
applicable, Rule 144 may afford the basis for sales only in limited amounts.

(q)     Seller has had access to all information that it believes is necessary,
sufficient, or appropriate in connection with its acceptance of the Shares as
the Consideration; has been afforded an opportunity to ask questions concerning
the terms and conditions of the issuance of the Shares; has had all such
questions answered to its satisfaction; has been supplied all additional
information as it has requested; and has made an independent decision to accept
the Shares as the Consideration based on the information concerning the business
and financial condition of Buyer, and other information available to it, which
it has determined is adequate for that purpose.

(r)     Seller acknowledges that, to the extent applicable, each certificate
evidencing the Shares shall be endorsed with the legend substantially in the
form set forth in Schedule 2.3, as well as any additional legend imposed or
required by applicable state securities Laws.

(s)     Seller acknowledges that prior to entering into this Agreement, it was
advised by Persons deemed appropriate by Seller concerning this Agreement and
the transactions contemplated hereby, and conducted its own due diligence
investigation and made its own investment decision with respect to such
transaction. Seller is not relying on any statements, representations, or
warranties made by Buyer, or any of its Affiliates, whether in writing or
orally, other than the express representations and warranties of Buyer in this
Agreement.

(t)     Seller understands and acknowledges that: (i) the Shares have not been
registered under the Securities Act by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent as represented herein by
Seller; (ii) its representations and warranties contained herein are being
relied upon by Buyer as a basis for exemption of the sale of the Shares under
the Securities Act, under the securities Laws of all applicable states and for
other purposes; (iii) the issuance of the Shares pursuant to this Agreement will
not be registered under the Securities Act on the ground that the transaction
provided for in this Agreement and the issuance of securities hereunder is
exempt from the registration requirements of the Securities Act; and (iv) no
state or federal agency has made any finding or determination as to the fairness
of the terms of the issuance of the Shares or any recommendation or endorsement
thereof.



--------------------------------------------------------------------------------



(u)     The principal executive office of Seller in which its investment
decision was made is located at the address of Seller as forth set forth in
Section 6.5.

2.2     Representations and Warranties of Buyer. Buyer represents and warrants
to Seller as follows:

(a)     Buyer is a corporation duly organized and validly existing under the
Laws of the State of Nevada. Buyer has all requisite power and authority to own
and operate its property and to carry on its business as now conducted.

(b)     Buyer has full capacity, power, and authority to enter into and perform
this Agreement, the Conveyance, and the transactions contemplated herein. The
execution, delivery, and performance by Buyer of this Agreement and the
Conveyance have been duly and validly authorized and approved by all necessary
corporate action of Buyer. This Agreement and the Conveyance are, or upon their
execution and delivery will be, the valid and binding obligations of Buyer and
enforceable against Buyer in accordance with their terms, subject to the effects
of bankruptcy, insolvency, reorganization, moratorium, and similar Laws, as well
as to principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(c)     The execution, delivery, and performance by Buyer of this Agreement and
the Conveyance and the consummation of the transactions contemplated herein and
therein will not (i) conflict with or result in a breach of any provision of the
organizational documents of Buyer, (ii) result in a default or the creation of
any Lien or give rise to any right of termination, cancellation, or acceleration
under any of the terms of any note, bond, mortgage, indenture, license, or other
agreement to which Buyer is a party or by which Buyer or any of its property may
be bound, which default might have a material adverse effect on the ability of
Buyer to perform its obligations under this Agreement, or (iii) violate any
order, writ, injunction, judgment, decree, or Law applicable to Buyer or its
property, which violation might have a material adverse effect on the ability of
Buyer to perform its obligations under this Agreement.

(d)     There is no Claim by any Person or Governmental Authority (including,
without limitation, expropriation or forfeiture proceedings), and no legal,
administrative, or arbitration proceeding pending or, to Buyer's Knowledge,
threatened against Buyer, or to which Buyer is a party, that reasonably may be
expected to have a material adverse effect upon the ability of Buyer to
consummate the transactions contemplated in this Agreement.

(e)     No authorization, consent, approval, exemption, franchise, permit, or
license of, or filing with, any Governmental Authority or any other Person is
required to authorize, or is otherwise required in connection with, the valid
execution and delivery by Buyer of this Agreement or the performance by Buyer of
its obligations hereunder and thereunder.

(f)     Buyer has not incurred any liability, contingent or otherwise, for
brokers' or finders' fees relating to the transactions contemplated by this
Agreement for which Seller shall have any responsibility whatsoever.



--------------------------------------------------------------------------------



(g)     There are no bankruptcy, insolvency, reorganization, or arrangement
proceedings pending, being contemplated by, or, to Buyer's Knowledge, threatened
against Buyer or any Affiliate that controls Buyer.

(h)     The Shares have been duly authorized and, when the Shares have been
delivered as the Consideration in accordance with this Agreement, the Shares
will have been validly issued, fully paid, and nonassessable.

(i)     As of March 23, 2012, and without giving effect to the transactions
contemplated herein, there were 60,000,000 authorized shares of the common stock
of Buyer, of which 8,096,950 shares were issued and outstanding. All of such
shares of the common stock of Buyer have been duly authorized, validly issued,
fully paid, and non-assessable and are free of preemptive rights. Except as set
forth in this Section 3.2(i), there are outstanding (i) no shares of capital
stock or other voting securities of Buyer, (b) no securities of Buyer
convertible into or exchangeable for shares of capital stock or voting
securities of Buyer, (c) no options or other rights to acquire from Buyer, and
no obligation of Buyer to issue, any capital stock, voting securities, or
securities convertible into or exchangeable for capital stock or voting
securities of Buyer, and (d) no equity equivalents, interests in the ownership
or earnings of Buyer, or other similar rights (collectively, "Buyer
Securities"). There are no outstanding obligations of Buyer to repurchase,
redeem or otherwise acquire any Buyer Securities.

(j)     Buyer has filed all reports, schedules, forms, statements and other
documents required to be filed by Buyer under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
(2) years preceding the date hereof (or such shorter period as Buyer was
required by Law to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the "SEC Reports") on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

2.3     Disclaimers. The representations and warranties of the Parties under
this Agreement are expressly made subject to the disclaimers contained in
Article II of the Conveyance, which are incorporated herein by this reference
for all purposes.

ARTICLE III
POST CLOSING COVENANTS

3.1     Further Cooperation. After the Closing Date, Buyer and Seller shall
execute and deliver, or shall cause to be executed and delivered from time to
time, such further instruments of conveyance and transfer, and shall take such
other actions as either Party may reasonably request, to convey and deliver the
Assets to Buyer, to perfect Buyer's title thereto, and otherwise to accomplish
the transaction contemplated in this Agreement. If, after the Closing Date,
either Party receives



--------------------------------------------------------------------------------



monies belonging to the other, such amounts shall be promptly disbursed to the
Party entitled to receive them. If an invoice or other evidence of an obligation
is received by a Party, which is either an obligation assumed by the other Party
or partially an obligation of both Seller and Buyer, the Parties shall consult
with each other, and an adjustment for such amount will be made in cash as the
Parties may agree.

3.2     Reversionary Interest.

(a)     After the Closing Date and following the occurrence of Payout with
respect to each well drilled and completed on the Assets or Mainland's interests
in and to the oil and gas leases and lands described on Schedule 4.2(a)
("Schedule 4.2(a) Leases"), Seller shall be entitled to receive from Buyer an
assignment, by recordable instrument of conveyance containing a special warranty
of title and otherwise in form and substance mutually acceptable to Seller and
Buyer, of an undivided five percent (5%) reversionary, or "back-in," leasehold
interest (the "Reversionary Interest") in and to each such well, its wellbore,
and its Allocated Acreage (proportionately reduced to Buyer's undivided
leasehold interest in the Lease(s) or the Schedule 4.2(a) Leases on which the
relevant well is located). Each Reversionary Interest thus conveyed to Seller
hereunder will expressly be made subject to the terms of the 2009 Operating
Agreement.

(b)     For purposes of this Agreement, "Payout" means the point in time when
Buyer shall have received, from its proportionate share of the proceeds from the
sale of Hydrocarbon production from each well drilled on the Leases or the
Schedule 4.2(a) Leases (after deducting all applicable royalties, overriding
royalties, production payments, net profits interests, and similar burdens on or
payable out of Buyer's leasehold interest in each such well and all
Property-Related Taxes paid by Buyer with respect to such Hydrocarbon
production), an amount equal to one hundred percent (100%) of all costs and
expenses incurred by Buyer in connection with the drilling, testing, hydraulic
fracturing or other formation stimulation, completion and equipping for
production, reworking, deepening, sidetracking, plugging-back, and operation of
such well prior to such point in time.

ARTICLE IV


SURVIVAL; INDEMNIFICATION



4.1     Survival. All representations, warranties, covenants, agreements, and
indemnities of Buyer and Seller under this Agreement shall survive the execution
of this Agreement and the execution and delivery of the Conveyance and shall
remain in force and effect as provided in this Article V, regardless of any
investigation at any time made by or on behalf of Buyer or Seller, or of any
information that Buyer or Seller may have with respect thereto. Such survival
does not obligate any Party to make any further representation or warranty after
the Closing Date, or to cause any representation or warranty made hereunder to
remain true and correct after the Closing Date.

4.2     Indemnity as Sole Remedy. Except as otherwise provided in this Article
V, the indemnities provided by each Party to the other under this Article V
shall constitute the sole and exclusive remedies for such Party after the
Closing Date with respect to (a) the inaccuracy or breach of any representation
or warranty made by the other Party hereunder and (b) a breach or default in the
performance by such other Party of any covenant or agreement of such other Party
contained in



--------------------------------------------------------------------------------



this Agreement. Except for the remedy of enforcement of the indemnities provided
in this Article V, each Party hereby waives any Claim or remedy arising under
common law, any statute, or otherwise against the other Party arising from or
out of the inaccuracy or breach of any representation or warranty made by the
other Party hereunder, or the breach or default in the performance by such other
Party of any covenant or agreement of such other Party contained in this
Agreement, in either case that arose or occurred prior to the Closing Date.

4.3     Indemnities of Buyer. Regardless of any investigation made at any time
by or on behalf of any Party or any information any Party may have, and
regardless of the presence or absence of insurance, Buyer shall indemnify and
hold harmless Seller and its Affiliates, officers, directors, shareholders,
partners, employees, agents, and representatives, from and against any and all
Claims and Liabilities caused by, arising out of, resulting from, or relating in
any way to, and to pay to Seller any sum that Seller pays, or becomes obligated
to pay, on account of: (a) any breach or default in the performance by Buyer of
any covenant or agreement of Buyer contained in this Agreement, the Conveyance,
or any other document executed in connection herewith; (b) any breach of a
warranty or an inaccurate or erroneous representation made by Buyer in this
Agreement; and (c) all Assumed Liabilities.

4.4     Indemnities of Seller. Regardless of any investigation made at any time
by or on behalf of any Party or any information any Party may have, and
regardless of the presence or absence of insurance, Seller shall indemnify and
hold harmless Buyer and its Affiliates, officers, directors, shareholders,
employees, agents, and representatives from and against any and all Claims and
Liabilities caused by, arising out of, resulting from, or relating in any way
to, and to pay Buyer any sum that Buyer pays or becomes obligated to pay, on
account of: (a) any breach or default in the performance by Seller of any
covenant or agreement of Seller contained in this Agreement, the Conveyance, or
any other document executed in connection herewith; (b) any breach of a warranty
or an inaccurate or erroneous representation made by Seller in this Agreement;
and (c) all Liabilities related to taxes for which Seller is responsible
hereunder.

4.5     Limitation on Indemnities. Except as provided hereinafter, after the
Closing Date, neither Buyer nor Seller shall be entitled to assert a Claim for
indemnification against the other Party as the result of the inaccuracy or
breach of any representation, warranty, or covenant of or made by such other
Party hereunder unless the Party seeking indemnification gives written notice of
the alleged breach or inaccuracy to the Party from whom indemnification is
sought no later than the expiration of twenty-four (24) months after the Closing
Date; provided, however, that in the case of an alleged breach or default by
either Party under Section 3.1(h) or Section 6.3 (both of which relate to
taxes), such notice seeking indemnification must be given no later than the
expiration of the statute of limitations applicable to the relevant Claim.

4.6     Assertion of Claims; Notices; Defense; Settlement.

(a)     Upon the discovery by a Party entitled to indemnification under any
provision of this Agreement (the "Indemnified Party") of facts believed to
entitle such Party to indemnification hereunder, including the receipt by any
such Party of notice of a Claim from any third Person, the Indemnified Party
shall give reasonably prompt written notice of any such Claim to the Party from
whom indemnity is sought hereunder (the "Indemnified Party"). Each such notice
shall set forth the facts known to the Indemnified Party pertaining to the
relevant Claim and shall specify the manner in which the Indemnified Party
proposes to respond to such Claim.



--------------------------------------------------------------------------------



(b)     Within ten (10) days after the receipt by the Indemnifying Party of such
notice, the Indemnifying Party shall state in writing to the Indemnified Party:
(i) whether the Indemnified Party may proceed to respond to the Claim in the
manner set forth in its notice, or (ii) whether the Indemnifying Party shall
assume responsibility for and conduct the negotiation, defense, or settlement of
the Claim, and if so, the specific manner in which the Indemnifying Party
proposes to proceed. If the Indemnifying Party assumes control of the Claim, the
Indemnified Party shall at all times have the right to participate in the
defense thereof and to be represented, at its sole expense, by counsel selected
by it. No such Claim shall be compromised or settled by either the Indemnifying
Party or the Indemnified Party, as applicable, in any manner that admits
liability on the part of the other Party or that might otherwise adversely
affect the interest of such other Party without the prior written consent of
such other Party, which consent will not be unreasonably withheld or delayed. As
a condition precedent to indemnification under this Agreement, the Indemnified
Party shall assign to the Indemnifying Party, and the Indemnifying Party shall
become subrogated to, all rights and Claims, up to the amount of
indemnification, of the Indemnified Party against third Persons arising out of
or pertaining to the matters for which the Indemnifying Party shall provide
indemnification. The amount of the Indemnified Party's claim for indemnification
shall be reduced by the amount of any insurance reimbursement paid to the
Indemnified Party pertaining to the Claim.

4.7     Limitation on Damages. Subject to any limitations on the total amount of
indemnification for which either Party is liable hereunder for any breach or
non-performance by any Party of any representation, warranty, covenant, or
agreement contained in this Agreement or the Conveyance, the liability of the
obligor shall be limited to direct actual damages only, except to the extent
that the obligee is entitled to specific performance or injunctive relief. AS
BETWEEN THE PARTIES, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
NEITHER SELLER NOR BUYER SHALL BE LIABLE TO THE OTHER PARTY AS THE RESULT OF A
BREACH OR A VIOLATION OF ANY REPRESENTATION, WARRANTY, COVENANT, AGREEMENT, OR
CONDITION CONTAINED IN THIS AGREEMENT OR THE CONVEYANCE FOR SPECIAL,
CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY, OR INDIRECT DAMAGES, LOST
PROFITS, OR OTHER BUSINESS INTERRUPTION DAMAGES, IN TORT, IN CONTRACT, UNDER ANY
INDEMNITY PROVISION, OR OTHERWISE. WITH RESPECT TO CLAIMS BY THIRD PERSONS, THE
INDEMNIFIED PARTY MAY RECOVER FROM THE INDEMNIFYING PARTY ALL COSTS, EXPENSES,
OR DAMAGES, INCLUDING, WITHOUT LIMITATION, SPECIAL, CONSEQUENTIAL, INCIDENTAL,
PUNITIVE, EXEMPLARY, OR INDIRECT DAMAGES, LOST PROFITS, OR OTHER BUSINESS
INTERRUPTION DAMAGES, OTHER THAN AND IN ADDITION TO ACTUAL DIRECT DAMAGES PAID
OR OWED TO ANY SUCH THIRD PERSON IN SETTLEMENT OR SATISFACTION OF CLAIMS AS TO
WHICH THE INDEMNIFIED PARTY IS ENTITLED TO INDEMNIFICATION HEREUNDER.



--------------------------------------------------------------------------------



ARTICLE V


MISCELLANEOUS



5.1     Exhibits and References. All exhibits and schedules referred to in this
Agreement are hereby incorporated into this Agreement by reference and
constitute a part of this Agreement for all purposes. Each Party and its counsel
has received a complete set of exhibits and schedules prior to and as of the
date of execution of this Agreement. References in this Agreement to articles,
sections, exhibits, or schedules are to such articles, sections, exhibits, or
schedules of this Agreement unless otherwise specified.

5.2     Expenses. Except as otherwise specifically provided herein, all fees,
costs, and expenses incurred by Buyer and Seller in negotiating this Agreement
and the Conveyance and in consummating the transactions contemplated by this
Agreement shall be paid by the Party incurring the same, including, without
limitation, legal and accounting fees, costs, and expenses. All required
documentary, filing, and recording fees, taxes, and expenses in connection with
the filing and recording of the Conveyance and other instruments required to
convey title to the Assets to Buyer shall be borne by Buyer.

5.3     Proration of Taxes. Each Party shall assume responsibility for, and
shall bear and pay, all federal income taxes, state income taxes, franchise
taxes, Texas margin tax, and other similar taxes (including any applicable
interest or penalties) incurred by or imposed upon such Party with respect to
the transactions described in this Agreement. Buyer shall assume responsibility
for, and shall bear and pay, all Transfer Taxes incurred or imposed with respect
to the transfer of the Assets. Buyer shall also assume responsibility for, and
shall bear and pay, or shall reimburse Seller if Seller has paid, all
Property-Related Taxes (including any applicable penalties and interest) based
upon or measured by the ownership of the Assets or the receipt of proceeds
therefrom and assessed against the Assets by any taxing authority with respect
to the period of Seller's ownership of the Assets. In the event of a conflict
between the terms of this Section 6.3 and any other provision of this Agreement,
the terms of this Section 6.3 shall govern and control.

5.4     Assignment. Neither Seller nor Buyer may assign this Agreement, except
to an Affiliate of the assigning Party by assignment, transfer of equity,
merger, reorganization, or consolidation, without the prior written consent of
the non-assigning Party, which shall not be unreasonably withheld, delayed, or
conditioned, unless such assignment of rights expressly provides for the
assumption by the transferee of the obligations of the assigning Party under
this Agreement. No assignment of any rights hereunder shall relieve the
assigning Party of any obligations or responsibilities hereunder. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and assigns.

5.5     Notices. All notices and communications required or permitted to be
given hereunder shall be in writing and shall be delivered personally, or sent
by certified United States mail with return receipt requested, or sent by bonded
overnight courier, or by facsimile transmission (provided any such facsimile
transmission is confirmed either orally or by written confirmation), addressed
to the appropriate Party at the address for such Party shown below or at such
other address as such Party shall have theretofore designated by written notice
delivered to the Party giving such notice:



--------------------------------------------------------------------------------



If to Buyer

:
Mainland Resources, Inc.
21 Waterway Avenue, Suite 300
The Woodlands, Texas 77380
Attention: Michael J. Newport
Telephone No.: (713) __________
Facsimile No.: (713) __________

If to Seller

:
Westrock Land Corporation
14001 North Dallas Parkway, Suite 1200
Dallas, Texas 75240
Attention: Gary Powers
Telephone No.: (___) ____________
Facsimile No.: (___) ____________

Any notice given in accordance herewith shall be deemed to have been given on
the Business Day when delivered to the addressee in person, by mail, by
facsimile, or by bonded overnight courier; provided, however, that if any such
notice is received after normal business hours, the notice will be deemed to
have been given on the next succeeding Business Day. Any Party may change the
address, telephone number, and facsimile number to which such communications to
such Party are to be addressed by giving written notice to the other Party in
the manner provided in this Section 6.5.

5.6     Entire Agreement; Conflicts. THIS AGREEMENT, THE EXHIBITS HERETO, AND
THE CONVEYANCE CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES PERTAINING TO
THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS,
NEGOTIATIONS, AND DISCUSSIONS, WHETHER ORAL OR WRITTEN, OF THE PARTIES
PERTAINING TO THE SUBJECT MATTER HEREOF. THERE ARE NO WARRANTIES,
REPRESENTATIONS, OR OTHER AGREEMENTS BETWEEN THE PARTIES RELATING TO THE SUBJECT
MATTER THEREOF EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR IN THE CONVEYANCE, AND
NEITHER BUYER NOR SELLER SHALL BE BOUND BY OR LIABLE FOR ANY ALLEGED
REPRESENTATION, PROMISE, INDUCEMENT, OR STATEMENT OF INTENTION NOT SO SET FORTH.
IN THE EVENT OF A CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND THE TERMS OF
THE CONVEYANCE, THE TERMS OF THE CONVEYANCE SHALL GOVERN AND CONTROL; PROVIDED,
HOWEVER, THAT THE INCLUSION IN THE CONVEYANCE OF TERMS NOT ADDRESSED IN THIS
AGREEMENT SHALL NOT BE DEEMED A CONFLICT, AND ALL SUCH ADDITIONAL TERMS SHALL BE
GIVEN FULL FORCE AND EFFECT, SUBJECT TO THE TERMS OF THIS SECTION 6.6.

5.7     Amendment. This Agreement may be amended only by an instrument in
writing executed by the Parties.

5.8     Waiver; Rights Cumulative. Any of the terms, covenants, representations,
warranties, or conditions hereof may be waived only by a written instrument
executed by or on behalf of the Party waiving compliance. No course of dealing
on the part of Buyer or Seller, or their respective officers, employees, agents,
or representatives, or any failure by Buyer or Seller to exercise any of its
rights under this Agreement, shall operate as a waiver thereof or affect in any
way the right of such Party at a later time to enforce the performance of such
provision. No waiver by any Party of any condition, or any breach of any term,
covenant, representation, or warranty contained in this Agreement, in any one or
more instances, shall be deemed to be or construed as a further or continuing
waiver of any such condition or breach or a waiver of any other condition or of
any breach of any other term, covenant, representation, or warranty. The rights
of Buyer and Seller



--------------------------------------------------------------------------------



under this Agreement shall be cumulative, and the exercise or partial exercise
of any such right shall not preclude the exercise of any other right.

5.9     Governing Law. THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE PARTIES
SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER
CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION.

5.10     Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any Party.

5.11     Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. This Agreement may be executed by the Parties in different locations
and shall become binding upon both Parties upon the exchange by the Parties of
executed signature pages by facsimile; provided, however, that no later than
five (5) Business Days after such execution hereof by facsimile, the Parties
shall have executed and delivered each to the other a fully executed original
counterpart of this Agreement.

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement on the date
first above written.

SELLER

:

WESTROCK LAND CORPORATION


By:/s/ Gary Powers                     
Gary Powers
President





BUYER

:

MAINLAND RESOURCES, INC.

By: /s/ Michael J. Newport            
Michael J. Newport
President and Chief Executive
Officer





--------------------------------------------------------------------------------



SCHEDULE I

Definitions

"2009 Operating Agreement" means the Transferred Contract so identified on
Exhibit B.

"Affiliate" means, with respect to a Party, any Person that directly or
indirectly controls, is controlled by, or is under common control with, the
relevant Party. For purposes of this definition, the term "control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, contract, voting trust, membership in management or in the
group appointing or electing management, or otherwise through formal or informal
arrangements or business relationships.

"Allocated Acreage" means, with respect to each well drilled and completed by
Buyer on the Leases or the Schedule 4.2(a) Leases, either: (a) the contractual
or governmental pooled unit, if any, established for such well; or (b) in the
absence of a pooled unit, (i) forty (40) acres in as near the shape of a square
as is practicable surrounding such well (whether classified by the relevant
Governmental Authority in the State of Mississippi as an oil well or a gas well)
if such well is not classified as a horizontal drainhole pursuant to the
regulations of such Governmental Authority; or (ii) the number of acres
surrounding such well that will permit the allocation to such well of the
maximum allowable production under the rules of the relevant Governmental
Authority in the State of Mississippi, if such well is classified as a
horizontal drainhole pursuant to the regulations of such Governmental Authority.

"Assets" is defined in Section 2.1.

"Business Day" means any day other than a Saturday, Sunday, or other day on
which commercial banks in New York, New York, are required or authorized by Law
to be closed.

"Buyer Securities" is defined in Section 3.2(i).

"Claims" means any and all claims, demands, Liens, notices of non-compliance or
violation, notices of liability or potential liability, investigations, actions
(whether judicial, administrative, or arbitrational), causes of action, suits,
and controversies.

"Consideration" is defined in Section 2.2.

"Conveyance" means the Assignment, Bill of Sale, and Conveyance dated of even
date herewith, substantially in the form attached hereto as Exhibit C.

"Effective Date" is defined in the Conveyance.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Governmental Authority" means any governmental or quasi-governmental authority
of any federal, state, provincial, county, city, or other political subdivision
of the United States, or any



--------------------------------------------------------------------------------



foreign country, or any department, agency, commission, court, or other
statutory or regulatory body or instrumentality having jurisdiction.

"Hydrocarbons" is defined in Section 2.1(c).

"Indemnified Party" and "Indemnifying Party" are defined in Section 5.6.

"Knowledge", when used with reference to either Party, means the actual
knowledge of the current directors and officers of such Party.

"Laws" means all constitutions, treaties, laws, statutes, ordinances, rules,
regulations, permits, orders, decrees of the United States, any foreign country,
and any local, state, provincial, or federal political subdivision or agency
thereof, as well as all judgments, decrees, orders, and decisions of courts
having the effect of law in each such jurisdiction, including, without
limitation, all Environmental Laws.

"Leases" is defined in Section 2.1(a).

"Liabilities" means any and all losses, judgments, damages, liabilities,
injuries, costs, expenses, interest, penalties, taxes, fines, obligations, and
deficiencies. As used herein, the term "Liabilities" includes, without
limitation, reasonable attorneys' fees and other costs and expenses of any Party
receiving indemnification hereunder incident to the investigation and defense of
any Claim that results in litigation, or the settlement of any Claim, or the
enforcement by any Party receiving indemnification hereunder of the provisions
of Article V, as applicable.

"Lien" means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien, or charge of any kind (including any agreement to grant any
of the foregoing), any conditional sale or title retention agreement, any lease
in the nature thereof, or the filing of or agreement to give any financing
statement under the Uniform Commercial Code of any jurisdiction.

"Payout" is defined in Section 4.2(b).

"Person" means any individual, corporation, limited liability company,
partnership, trust, unincorporated organization, Governmental Authority, or any
other form of entity.

"Property-Related Taxes" means any and all ad valorem, property, severance,
generation, conversion, Btu or gas, transportation, utility, gross receipts,
privilege, consumption, excise, lease, transaction, and other taxes, franchise
fees, governmental charges or fees, licenses, fees, permits, and assessments, or
increases therein, and any interest or penalties thereon, other than Transfer
Taxes and taxes based on or measured by net income or net worth.

"Reversionary Interest" is defined in Section 4.2(a).

"Schedule 4.2(a) Leases" is defined in Section 4.2(a).

"Securities Act" means the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------



"SEC Reports" is defined in Section 3.2(j).

"Shares" is defined in Section 2.2.

"Transfer Taxes" means any sales, use, stock, stamp, document, filing,
recording, registration, and similar tax or charge, including, without
limitation, any interest or penalties thereon.

"Transferred Contracts" is defined in Section 2.1(f).



--------------------------------------------------------------------------------



SCHEDULE 2.3

RESTRICTED SECURITIES LEGEND

"THE SECURITIES COVERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT, OR UNLESS MAINLAND
RESOURCES, INC., HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE,
SATISFACTORY TO MAINLAND RESOURCES, INC., AND ITS COUNSEL, THAT SUCH
REGISTRATION IS NOT REQUIRED."



--------------------------------------------------------------------------------



SCHEDULE 2.7

ALLOCATION OF CONSIDERATION



--------------------------------------------------------------------------------



SCHEDULE 4.2(a)

OTHER OIL AND GAS LEASES

See the following pages ii-iv.



--------------------------------------------------------------------------------



Tract #

Lessor

State

County

Lease Date

Book

Page

Royalty

Bruxoil ORI

Guggenheim ORI

Westrock ORI

NRI to 100%



























South 2391.845

1B

C.P. Smith

MS

Jefferson

7/10/2008

112

396

18.75%

4.00%

2.50%

1.00%

73.75%



1B

A.M. Bowen

MS

Jefferson

7/10/2008

112

402

18.75%

4.00%

2.50%

1.00%

73.75%



1B

B.H. Phillips

MS

Jefferson

7/10/2008

112

408

18.75%

4.00%

2.50%

1.00%

73.75%

protection lease

1B

Phillip Phillips

MS

Jefferson

7/10/2008

113

199











protection lease

1B

Pamela Phillips

MS

Jefferson

7/10/2008

113

205











protection lease

1B

Penny P. Johnston

MS

Jefferson

7/10/2008

113

211













1B

John P. Bowen

MS

Jefferson

7/10/2008

112

414

18.75%

4.00%

2.50%

1.00%

73.75%



1B

P.P. Johnston

MS

Jefferson

7/10/2008

112

420

18.75%

4.00%

2.50%

1.00%

73.75%



1B

P. Phillips

MS

Jefferson

7/10/2008

112

426

18.75%

4.00%

2.50%

1.00%

73.75%



1B

B. Reetz

MS

Jefferson

7/10/2008

112

432

18.75%

4.00%

2.50%

1.00%

73.75%



1B

M. Smith et al

MS

Jefferson

10/6/2008

112

438

20.00%

4.00%

2.50%

1.00%

72.50%



1B

D. Brooks

MS

Jefferson

10/6/2008

112

444

25.00%

4.00%

2.50%



68.50%





















































780.1 acres

7

Burkley Farms

MS

Jefferson

5/1/2009

113

512

20.00%

4.00%

2.50%

1.00%

72.50%



7

Morgan M. Pevonka

MS

Jefferson

5/1/2009

113

452

20.00%

4.00%

2.50%

1.00%

72.50%



7

Merrick Moody

MS

Jefferson

5/1/2009

113

457

20.00%

4.00%

2.50%

1.00%

72.50%



7

Kathy Moody

MS

Jefferson

5/1/2009

113

462

20.00%

4.00%

2.50%

1.00%

72.50%



7

Charlotte Marshall

MS

Jefferson

5/1/2009

113

467

20.00%

4.00%

2.50%

1.00%

72.50%



7

Nicole B. McSwain

MS

Jefferson

5/1/2009

113

472

20.00%

4.00%

2.50%

1.00%

72.50%



7

Amie Burkley McLelland

MS

Jefferson

5/1/2009

113

477

20.00%

4.00%

2.50%

1.00%

72.50%



7

Marion M. Drennen

MS

Jefferson

5/1/2009

113

482

20.00%

4.00%

2.50%

1.00%

72.50%



7

Susan Jester Cole

MS

Jefferson

5/1/2009

113

487

20.00%

4.00%

2.50%

1.00%

72.50%



7

Sherry Ann B. Carnegie

MS

Jefferson

5/1/2009

113

492

20.00%

4.00%

2.50%

1.00%

72.50%



7

Mitzi Jo Burkley Callon

MS

Jefferson

5/1/2009

113

497

20.00%

4.00%

2.50%

1.00%

72.50%



7

Rodney M. Burkley

MS

Jefferson

5/1/2009

113

502

20.00%

4.00%

2.50%

1.00%

72.50%



7

Katherine Burkley

MS

Jefferson

5/1/2009

113

507

20.00%

4.00%

2.50%

1.00%

72.50%



7

Lewis Brown Blackwell

MS

Jefferson

5/1/2009

113

517

20.00%

4.00%

2.50%

1.00%

72.50%



7

Gary Joseph Blackwell

MS

Jefferson

5/1/2009

113

522

20.00%

4.00%

2.50%

1.00%

72.50%



7

Renee Blackwell Bermond

MS

Jefferson

5/1/2009

113

527

20.00%

4.00%

2.50%

1.00%

72.50%



7

Regina Colleen Bandy

MS

Jefferson

5/1/2009

113

447

20.00%

4.00%

2.50%

1.00%

72.50%



7

Neville B. Marshall

MS

Jefferson

5/1/2009

113

532

20.00%

4.00%

2.50%

1.00%

72.50%



























3532 acres

9

Andrew Learned Peabody

MS

Jefferson

10/15/2009

114

74

18.75%

4.00%

2.50%

1.00%

73.75%



9

Andrew P. Porter

MS

Jefferson

10/15/2009

114

84

18.75%

4.00%

2.50%

1.00%

73.75%



9

Boulon Childrens Trust

MS

Jefferson

10/15/2009

114

79

18.75%

4.00%

2.50%

1.00%

73.75%



9

Margaret Porter Miller

MS

Jefferson

10/15/2009

114

74

18.75%

4.00%

2.50%

1.00%

73.75%



9

Carol Porter Myers Smith

MS

Jefferson

10/15/2009

114

74

18.75%

4.00%

2.50%

1.00%

73.75%



9

Judith Porter Ferguson

MS

Jefferson

10/15/2009

114

74

18.75%

4.00%

2.50%

1.00%

73.75%



9

Margaret P. Peabody Marital Trust

MS

Jefferson

7/1/2009

113

680

22.50%

3.50%

2.50%



71.50%



























1521.249 Acres

10

Lenora D. Morton

MS

Jefferson

10/15/2009

114

52

18.75%

4.00%

2.50%

1.00%

73.75%



10

Margorie Walling

MS

Jefferson

6/30/2009

113

563

18.75%

4.00%

2.50%

1.00%

73.75%



10

Lillian Gore

MS

Jefferson

10/15/2009

114

68

18.75%

4.00%

2.50%

1.00%

73.75%



10

William Hodges

MS

Jefferson

10/15/2009

114

56

18.75%

4.00%

2.50%

1.00%

73.75%



10

Ted B. Cobb, Jr.

MS

Jefferson

10/15/2009

114

47

18.75%

4.00%

2.50%

1.00%

73.75%



10

Edward Kaiser

MS

Jefferson

10/15/2009

114

50

18.75%

4.00%

2.50%

1.00%

73.75%



10

William Houston, Sr.

MS

Jefferson

10/15/2009

114

44

18.75%

4.00%

2.50%

1.00%

73.75%



10

Helen Duckworth

MS

Jefferson

10/15/2009

114

65

18.75%

4.00%

2.50%

1.00%

73.75%



10

Joyce Johnson

MS

Jefferson

10/15/2009

114

62

18.75%

4.00%

2.50%

1.00%

73.75%



10

William Darsey, Sr.

MS

Jefferson

10/15/2009

114

59

18.75%

4.00%

2.50%

1.00%

73.75%



10

Bryan Reed, Jr.

MS

Jefferson

10/15/2009

114

41

18.75%

4.00%

2.50%

1.00%

73.75%



10

Lanius Fortenberry

MS

Jefferson

10/15/2009

114

71

18.75%

4.00%

2.50%

1.00%

73.75%



10

Corinne P. Smith

MS

Jefferson

7/7/2009

113

542

18.75%

4.00%

2.50%

1.00%

73.75%



10

Barbara B. Reetz

MS

Jefferson

7/7/2009

113

547

18.75%

4.00%

2.50%

1.00%

73.75%



10

Alice Mae Bowen

MS

Jefferson

7/7/2009

113

552

18.75%

4.00%

2.50%

1.00%

73.75%



10

David K. Brooks

MS

Jefferson

7/7/2009

113

537

25.00%

1.00%

2.50%



71.50%



























8225.194























































--------------------------------------------------------------------------------





EXHIBIT A

Attached to and made a part of Purchase and Sale Agreement between
Westrock Land Corporation, as Seller, and
Mainland Resources, Inc., as Buyer

DESCRIPTION OF THE LEASES

See following pages.



--------------------------------------------------------------------------------



 

Tract #

Lessor

State

County

Lease Date

Book

Page

Royalty

Bruxoil ORI

Guggenheim ORI

Westrock ORI

NRI to 100%

North
1558.155

1A

C.P. Smith

MS

Jefferson

7/10/2008

112

396

18.75%

4.00%

 

1.00%

76.25%

 

1A

A.M. Bowen

MS

Jefferson

7/10/2008

112

402

18.75%

4.00%

 

1.00%

76.25%

 

1A

B.H. Phillips

MS

Jefferson

7/10/2008

112

408

18.75%

4.00%

 

1.00%

76.25%

protection lease

1A

Phillip Phillips

MS

Jefferson

7/10/2010

113

199

         

protection lease

1A

Pamela Phillips

MS

Jefferson

7/10/2010

113

205

         

protection lease

1A

Penny P. Johnston

MS

Jefferson

7/10/2010

113

211

           

1A

John P. Bowen

MS

Jefferson

7/10/2008

112

414

18.75%

4.00%

 

1.00%

76.25%

 

1A

P.P. Johnston

MS

Jefferson

7/10/2008

112

420

18.75%

4.00%

 

1.00%

76.25%

 

1A

P. Phillips

MS

Jefferson

7/10/2008

112

426

18.75%

4.00%

 

1.00%

76.25%

 

1A

B. Reetz

MS

Jefferson

7/10/2008

112

432

18.75%

4.00%

 

1.00%

76.25%

 

1A

M. Smith et al

MS

Jefferson

10/6/2008

112

438

20.00%

4.00%

 

1.00%

75.00%

 

1A

D. Brooks

MS

Jefferson

10/6/2008

112

444

25.00%

4.00%

   

71.00%

                                                   

1769.345

2

C.P. Smith

MS

Jefferson

7/10/2008

112

396

18.75%

4.00%

 

1.00%

76.25%

 

2

A.M. Bowen

MS

Jefferson

7/10/2008

112

402

18.75%

4.00%

 

1.00%

76.25%

 

2

B.H. Phillips

MS

Jefferson

7/10/2008

112

408

18.75%

4.00%

 

1.00%

76.25%

protection lease

2

Phillip Phillips

MS

Jefferson

7/10/2008

113

199

         

protection lease

2

Pamela Phillips

MS

Jefferson

7/10/2008

113

205

         

protection lease

2

Penny P. Johnston

MS

Jefferson

7/10/2008

113

211

           

2

John P. Bowen

MS

Jefferson

7/10/2008

112

414

18.75%

4.00%

 

1.00%

76.25%

 

2

P.P. Johnston

MS

Jefferson

7/10/2008

112

420

18.75%

4.00%

 

1.00%

76.25%

 

2

P. Phillips

MS

Jefferson

7/10/2008

112

426

18.75%

4.00%

 

1.00%

76.25%

 

2

B. Reetz

MS

Jefferson

7/10/2008

112

432

18.75%

4.00%

 

1.00%

76.25%

 

2

M. Smith et al

MS

Jefferson

10/6/2008

112

438

20.00%

4.00%

 

1.00%

75.00%

 

2

D. Brooks

MS

Jefferson

10/6/2008

112

444

25.00%

4.00%

   

71.00%

 

2

Gunter Fm Tr

MS

Jefferson

6/9/2008

112

462

18.75%

4.00%

 

1.00%

76.25%

 

2

J.J. Tucker

MS

Jefferson

6/5/2008

112

474

18.75%

4.00%

 

1.00%

76.25%

                                                   

243.31

4

Burkley Farms

MS

Jefferson

7/10/2008

112

484

18.75%

4.00%

 

1.00%

76.25%

 

4

R. Burkley

MS

Jefferson

7/10/2008

112

479

18.75%

4.00%

 

1.00%

76.25%

 

4

A.B. McClelland

MS

Jefferson

7/10/2008

112

489

18.75%

4.00%

 

1.00%

76.25%

 

4

Regina Bandy

MS

Jefferson

7/10/2008

112

494

18.75%

4.00%

 

1.00%

76.25%

 

4

S.B. Carnegie

MS

Jefferson

7/10/2008

112

499

18.75%

4.00%

 

1.00%

76.25%

 

4

B. Marshall Jr.

MS

Jefferson

7/10/2008

112

504

18.75%

4.00%

 

1.00%

76.25%

 

4

M. Pevonka

MS

Jefferson

7/10/2008

112

509

18.75%

4.00%

 

1.00%

76.25%

 

4

M. Burkley

MS

Jefferson

7/10/2008

112

514

18.75%

4.00%

 

1.00%

76.25%

 

4

K. Burkley

MS

Jefferson

7/10/2008

112

529

18.75%

4.00%

 

1.00%

76.25%

 

4

N. Blackwell

MS

Jefferson

7/10/2008

112

534

18.75%

4.00%

 

1.00%

76.25%

 

4

Susan Jester

MS

Jefferson

7/10/2008

112

539

18.75%

4.00%

 

1.00%

76.25%

 

4

L. Blackwell

MS

Jefferson

7/10/2008

112

544

18.75%

4.00%

 

1.00%

76.25%

 

4

G. Blackwell

MS

Jefferson

7/10/2008

112

549

18.75%

4.00%

 

1.00%

76.25%

 

4

M.J. Callon

MS

Jefferson

7/10/2008

112

554

18.75%

4.00%

 

1.00%

76.25%

 

4

J. Taylor et al

MS

Jefferson

6/10/2008

112

559

16.66%

4.00%

 

1.00%

78.34%

 

4

S.J. Baker

MS

Jefferson

6/10/2008

112

564

16.66%

4.00%

 

1.00%

78.34%

 

4

C. Marshall

MS

Jefferson

7/10/2008

112

575

18.75%

4.00%

 

1.00%

76.25%

 

4

M. Drennen

MS

Jefferson

7/10/2008

112

580

18.75%

4.00%

 

1.00%

76.25%

 

4

K. Moody

MS

Jefferson

7/10/2008

112

585

18.75%

4.00%

 

1.00%

76.25%

 

4

M. Moody

MS

Jefferson

7/10/2008

112

590

18.75%

4.00%

 

1.00%

76.25%

                         

1005.211

6

Burkley Farms

MS

Jefferson

7/10/2008

112

484

18.75%

4.00%

 

1.00%

76.25%

 

6

R. Burkley

MS

Jefferson

7/10/2008

112

479

18.75%

4.00%

 

1.00%

76.25%

 

6

A.B. McClelland

MS

Jefferson

7/10/2008

112

489

18.75%

4.00%

 

1.00%

76.25%

 

6

Regina Bandy

MS

Jefferson

7/10/2008

112

494

18.75%

4.00%

 

1.00%

76.25%

 

6

S.B. Carnegie

MS

Jefferson

7/10/2008

112

499

18.75%

4.00%

 

1.00%

76.25%

 

6

B. Marshall Jr.

MS

Jefferson

7/10/2008

112

504

18.75%

4.00%

 

1.00%

76.25%

 

6

M. Pevonka

MS

Jefferson

7/10/2008

112

509

18.75%

4.00%

 

1.00%

76.25%

 

6

M. Burkley

MS

Jefferson

7/10/2008

112

514

18.75%

4.00%

 

1.00%

76.25%

 

6

K. Burkley

MS

Jefferson

7/10/2008

112

529

18.75%

4.00%

 

1.00%

76.25%

 

6

N. Blackwell

MS

Jefferson

7/10/2008

112

534

18.75%

4.00%

 

1.00%

76.25%

 

6

Susan Jester

MS

Jefferson

7/10/2008

112

539

18.75%

4.00%

 

1.00%

76.25%

 

6

L. Blackwell

MS

Jefferson

7/10/2008

112

544

18.75%

4.00%

 

1.00%

76.25%

 

6

G. Blackwell

MS

Jefferson

7/10/2008

112

549

18.75%

4.00%

 

1.00%

76.25%

 

6

M.J. Callon

MS

Jefferson

7/10/2008

112

554

18.75%

4.00%

 

1.00%

76.25%

 

6

J. Taylor et al

MS

Jefferson

6/10/2008

112

559

16.66%

4.00%

 

1.00%

78.34%

 

6

S.J. Baker

MS

Jefferson

6/10/2008

112

564

16.66%

4.00%

 

1.00%

78.34%

 

6

C. Marshall

MS

Jefferson

7/10/2008

112

575

18.75%

4.00%

 

1.00%

76.25%

 

6

M. Drennen

MS

Jefferson

7/10/2008

112

580

18.75%

4.00%

 

1.00%

76.25%

 

6

K. Moody

MS

Jefferson

7/10/2008

112

585

18.75%

4.00%

 

1.00%

76.25%

 

6

M. Moody

MS

Jefferson

7/10/2008

112

590

18.75%

4.00%

 

1.00%

76.25%

                         

4576.021 total

                                                 





--------------------------------------------------------------------------------



EXHIBIT B

Attached to and made a part of Purchase and Sale Agreement between
Westrock Land Corporation, as Seller, and
Mainland Resources, Inc., as Buyer

TRANSFERRED CONTRACTS

1.     Operating Agreement dated October 1, 2009, between Mainland Resources,
Inc., as Operator, and American Exploration Corp. and Guggenheim Corporate
Funding, LLC, as Non-Operators (the "2009 Operating Agreement").

2.     Option Agreement dated October 17, 2008, between Westrock Land
Corporation and American Exploration Corp.

3.     Option Agreement dated November 3, 2008, between Westrock Land
Corporation and American Exploration Corp.

4.     Option Agreement Extension dated March 18, 2009, between Westrock Land
Corporation and American Exploration Corp.

5.     Option Purchase Agreement dated August 17, 2009, as amended by Option
Purchase Agreement - Amendment dated November 2, 2010, between Westrock Land
Corporation and American Exploration Corp.



--------------------------------------------------------------------------------



EXHIBIT C

Attached to and made a part of Purchase and Sale Agreement between
Westrock Land Corporation, as Seller, and
Mainland Resources, Inc., as Buyer

FORM OF CONVEYANCE